Title: From George Washington to John Hancock, 20 August 1776
From: Washington, George
To: Hancock, John



Sir
New York Augt 20th 1776

I was yesterday Morning favoured with yours of the 17th, accompanied by Several Resolutions of Congress, and Commissions for Officers appointed to the late Vacancies in this Army.
I wrote some days ago to Genl Schuyler, to propose to Genls Carleton & Burgoyne an Exchange of prisoners in consequence of a former Resolve of Congress authorizing their Commanders in each Department to negociate One. That of Major Meigs for Major French, and Captain Dearborn for any Officer of equal

rank, I submitted to Genl How’s consideration by Letter on the 17th, understanding their paroles had been sent him by Genl Carleton, but have not yet received his Answer upon the Subject.
In respect to the Exchange of the prisoners in Canada, If a proposition on that head has not been already made, and I believe It has not, the Inclosed Copy of Genl Carleton’s Orders transmitted me under Seal by Major Bigelow, who was sent with a Flag to Genl Burgoyne from Tyconderoga with the proceedings of Congress on the breach of Capitulation at the Cedars & the Inhuman treatment of our people afterwards, will shew It is unnecessary, as he has determined to send them to their own provinces there to remain as prisoners, Interdicting at the same time All kind of Intercourse between us & his Army, except such as may be for the purpose of Imploring the Kings Mercy. The Assassination he mentions of Brigadr Genl Gordon is a fact entirely new to me, and what I never heard of before. I shall not trouble Congress with my Strictures upon this Indecent, Illiberal and Scurrilous performance so highly unbecoming the Character of a Soldier and a Gentleman, Only observing that Its design is somewhat artfull, and that each Boatman with Major Bigelow was furnished with a Copy.
I have also transmitted Congress a Copy of the Majors Journal, to which I beg leave to refer them for the Intelligence reported by him on his return from the Truce.
By a Letter from Genl Greene Yesterday Evening he informed me, he had received an Express from Hog Island Inlet advising that 5 of the Enemy’s Small Vessells had appeared at the Mouth of the Creek with some Troops on board—also That he had heard Two pettiaugers were off Oister Bay, the whole supposed to be after live Stock and to prevent their getting It, he had detached a party of Horse & Two Hundred & Twenty men among them, Twenty Rifle men. I have not received further Intelligence upon the Subject.
I am also advised by the Examination of Captn Britton, Master of a Vessel that had been taken, transmitted me by Genl Mercer, that the Genl Report among the Enemy’s Troops was when he came off, that they were to Attack Long Island and to secure Our Works there If possible at the same time that Another part

of their Army was to land above this City—This Information is corroborated by many other Accounts and is probably true—Nor will It be possible to prevent them landing on the Island, As Its great Extent affords a variety of places favourable for that purpose, and the Whole of our Works on It are at the end opposite to the City. However we shall attempt to harrass them as much as possible which will be all that we can do. I have the Honor to be with Sentiments of the greatest esteem Sir Yr Most Obed. Servt

Go: Washington

